United States Court of Appeals
                                                                                Fifth Circuit
                                                                              F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT                              April 5, 2005

                                                                         Charles R. Fulbruge III
                                                                                 Clerk
                                      No. 04-60563
                                    Summary Calendar


                                    MELVIN GAMAGE,

                                                              Plaintiff-Appellant,

                                         versus

                               LORENZO CABE, Doctor,

                                                              Defendant-Appellee.



               Appeal from the United States District Court
                 for the Northern District of Mississippi
                          USDC No. 4:04-CV-27-M-D


Before JONES, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

               Melvin Gamage, Mississippi prisoner #56705, has appealed

the district court’s order denying his application for leave to

proceed in forma pauperis (“IFP”) and ordering his 42 U.S.C. § 1983

case       closed   on   the   ground       that   he   had   failed     to    exhaust

administrative remedies by pursuing relief through the prison

grievance       system.        In     his   complaint,    Gamage    alleged        that

Dr. Lorenzo Cabe was deliberately indifferent to his serious




       *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
medical needs during the course of Dr. Cabe’s treatment of Gamage’s

in-grown toenail.

          Prisoners who wish to seek relief under 42 U.S.C. § 1983

are required to exhaust their prison administrative remedies prior

to filing their complaint irrespective of the type of relief

sought. See 42 U.S.C. § 1997e(a); Ferrington v. Louisiana Dep’t of

Corr., 315 F.3d 529, 531 (5th Cir. 2002).     Whether the district

court procedurally erred, or did not err, in denying IFP and

administratively closing the case on the basis of failure to

exhaust, compare Watson v. Ault, 525 F.2d 886, 891-92 (5th Cir.

1976), because the record shows that Gamage had not exhausted his

administrative remedies at the time he filed his complaint on

February 2, 2004, and because his deliberate-indifference claim is

without merit, the error, if any, was harmless.       Alexander v.

Tippah County, Miss., 351 F.3d 626, 630 (5th Cir. 2003); Varnado v.

Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).    The judgment of the

district court is AFFIRMED.

          AFFIRMED.




                                2